Dykman, J.
This is an action in equity, to procure a judgment declaring certain stock to be the property of the plaintiff. The testimony was taken before a referee appointed for that purpose, with power to take the same and report it to the court, with his opinion. Besides taking the testimony and reporting the same to the court, with his opinion, the referee undertook to make findings of fact and law, and to decide the case against the plaintiff. That was beyond the scope of his authority, and his findings have neither place nor influence in the case. When the case was presented to the judge at special term he found no difficulty in deciding the case in favor of the plaintiff, and'did so by appropriate findings of fact and conclusions of law. Judgment has been entered upon such findings; and the defendants appeal therefrom, and from the order granting an additional allowance to the plaintiff. There is no merit in eithei1-‘appeal. The testimony was abundant to establish the claim of the plaintiff, and left no excuse for the defense of the action. As we fully concur in the opinion rendered by the judge at the special term, it is neither profitable nor necessary to make a lengthy examination or statement of the case here. The judgment and order appealed from should be affirmed, with costs.